Citation Nr: 0125724	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  98-08 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
postoperative residuals of right shoulder injury with 
acromioplasty.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1988 to 
June 1992 and from January 1994 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which granted service connection for a right shoulder 
disability and assigned a noncompensable evaluation.  

The Board notes that the July 1997 rating decision addressed 
additional issues of entitlement to service connection for 
the following conditions: 1) scar, right face; 
2) loss of tooth number 5; 3) postoperative maxillary aveolar 
fracture; 
4) tracheotomy scar; 5) postoperative fracture, right second 
metacarpal; 6) scar inferior to left knee patella; 7) 
residuals of trauma to right fifth metacarpal; 8) post 
traumatic stress disorder (PTSD); 9) residuals of injury to 
tooth number 6 and right nasal problem; 10) headache and 
right wrist condition; 11) alcohol dependence; and 12) 
cannabis dependence.  The veteran filed a timely notice of 
disagreement in September 1997 and a statement of the case 
(SOC) was issued as to all the above-referenced issues in 
December 1997.

In February 1998, a hearing was held at the RO.  At that 
time, the veteran only pursued the following seven issues:  
1) evaluation of status post acromioplasty right shoulder for 
impingement, currently assigned a noncompensable rating; 
2) evaluation of scar, right face, currently assigned a 
noncompensable rating;
3) evaluation of postoperative maxillary aveolar fracture, 
currently assigned a noncompensable rating; 4) evaluation of 
postoperative fracture right second metacarpal, currently 
evaluated 10 percent disabling; 5) evaluation of PTSD, 
currently assigned a noncompensable rating; 6) service 
connection for headaches; and 7) service connection for left 
knee and evaluation of scar, left knee, currently assigned a 
noncompensable rating.  Since the veteran did not file a 
substantive appeal regarding the other issues and did not 
pursue them at the February 1998 hearing, an appeal was not 
perfected and the Board does not have jurisdiction of them.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202 (2000).  

The veteran filed a substantive appeal which was received by 
the RO in June 1998.  A supplemental statement of the case 
(SSOC) was issued in July 1998, followed by a hearing officer 
decision dated November 1998.  Subsequently, the veteran 
submitted an appeal status election form wherein he indicated 
that he withdrew his appeal concerning the following issues:  
"scar, right face, postoperative fracture, post traumatic 
stress disorder, evaluation on knee, headaches."  The 
veteran asked that the RO expedite action on the right 
shoulder issue.  Consequently, the Board finds that the only 
issue currently before the Board is the veteran's claim for 
an increased rating for his right shoulder disability.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204.  

The Board notes that in May 2001, the veteran submitted a 
statement in support of claim and indicated that he would be 
satisfied with a 10 percent evaluation for his right shoulder 
disability and would accept this as an "all benefits 
granted."  The veteran also indicated that he wished to 
cancel his request for a hearing provided that the benefit 
sought was granted.  Thereafter, the evaluation was increased 
to 10 percent effective to the original date of claim.  
Notwithstanding, the veteran reported for a hearing which was 
held before the undersigned in June 2001 and at that time the 
veteran expressed disagreement with the current 10 percent 
evaluation.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's right shoulder disability is manifested by 
X-ray findings suggestive of early minimal degenerative 
arthritic changes of the right acromioclavicular and 
shoulder joints, pain and limitation of function 
equivalent to limitation of motion of the arm at shoulder 
level.
CONCLUSION OF LAW

The criteria for a 20 percent rating for postoperative 
residuals of right shoulder injury with acromioplasty are 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71, 
Plate I, 4.71a, Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records indicate that in June 1994 the 
veteran injured his right shoulder while playing softball.  
The veteran was diagnosed with impingement syndrome with 
right acromioclavicular arthropathy and underwent a Neer 
acromioplasty and Mumford procedure, right shoulder, in April 
1995.  The RO originally granted service connection for 
postoperative residuals of right shoulder injury with 
acromioplasty in July 1997 and assigned a noncompensable 
evaluation.  In May 2001, the RO increased the evaluation to 
10 percent effective to the original date of claim.

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see Duty to Assist 
Regulations for VA, 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of the VA with respect to 
the duty to assist, and imposed additional notification 
requirements on the VA.  See 38 U.S.C.A. §§ 5103, 5103A and 
5107 (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 46,330 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  The 
veteran was notified in the July 1997 rating decision, the 
December 1997 SOC, the July 1998 SSOC, the November 1998 
hearing officer decision, the April 2000 SSOC, and the May 
2001 rating decision of what would be necessary, evidentiary 
wise, to warrant a compensable rating or a rating greater 
than 10 percent for his right shoulder disability.  The Board 
concludes that the discussions in the rating decisions, the 
SOC, and SSOC's, adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim for an increased evaluation for his 
right shoulder, the veteran submitted a statement in support 
of claim wherein he identified treatment at the VA outpatient 
clinic in Youngstown and specifically requested that the RO 
obtain these records.  A review of the file reveals that 
outpatient records for the period March 2000 to April 2001 
have been associated with the claims folder.  The veteran has 
not identified any other medical records which may be 
pertinent to his claim for an increased rating for a right 
shoulder disability and therefore, the Board finds that the 
VA has satisfied its duty to assist.

As discussed, the Board finds that the duty to notify and 
assist under the VCAA has been satisfied.  Therefore, under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original claim, the potential for the assignment of 
separate, or "staged" ratings for separate periods of time, 
based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45 and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40.

Pursuant to VA's Rating Schedule, the RO rated the veteran's 
right shoulder disability pursuant to Diagnostic Code 5203. 
Under this provision, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Additional provisions in the Rating Schedule which are 
potentially applicable include Diagnostic Codes 5003, 5200, 
5201, and 5202.  Diagnostic Code 5200 involves ankylosis of 
the scapulohumeral articulation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  Diagnostic Code 5202 involves 
impairments of the humerus.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  There is no medical evidence of record 
which indicates that the veteran has ankylosis of the scapula 
or humerus or other impairment of the humerus.  Therefore, 
the application of these diagnostic codes would be 
inappropriate.

Under Diagnostic Code 5201, where the motion of the arm is 
limited to shoulder level, a 20 percent rating is warranted.  
Where motion of the arm is limited to midway between the side 
and shoulder level, a 30 percent rating is warranted if the 
affected shoulder is on the side of the major extremity, and 
a 20 percent rating is warranted if the shoulder is on the 
side of the minor extremity.  Where motion of the arm is 
limited to only 25 degrees from the side, a 40 percent rating 
is warranted if the major extremity is affected, and a 30 
percent rating is warranted if it is the minor extremity that 
is affected.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Complete range of motion of the shoulder is from 0 to 180 
degrees of flexion, from 0 to 180 degrees of abduction, from 
0 to 90 degrees of external rotation, and from 0 to 90 
degrees of internal rotation.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran contends that the current 10 percent rating does 
not adequately reflect the severity of his disability.  
According to the veteran, he has pain, limited motion and 
swelling in his right shoulder.  The veteran also indicated 
that he is apprehensive about using his right arm and that he 
may have some neurological problems in the right arm.  The 
veteran currently works at a fireworks company and alleges 
that he has some industrial impairment as a result of 
problems associated with his right shoulder.  

In April 1997, the veteran underwent a VA general medical 
examination which included his right shoulder.  X-rays of the 
right shoulder were normal and the veteran was able to go 
through full active range of motion of his shoulders. 

In March 1998, the veteran underwent another VA examination 
for his right shoulder.  At this time, the veteran complained 
of pain when putting his right hand on his head or raising or 
lying on it.  Upon physical examination, the veteran was 
noted to have a well developed right bicep and there was no 
localized muscular dystrophy or crepitus.  The right shoulder 
was determined to be objectively and functionally normal 
although arthralgia was noted.  X-rays revealed no evidence 
of acute injury or other significant abnormality.  There was, 
however, absence of acromion and tapering of the distal 
clavicle suggestive of previous surgery.

In March 2000, the veteran again underwent a VA examination 
for his right shoulder.  The veteran indicated that he was 
right handed and that it was becoming more difficult for him 
to function and to use the shoulder as far as any push and 
pull or heavy work.  The veteran complained that his shoulder 
"flares up" anytime he has heavy use of it.  Upon physical 
examination, the veteran had generalized tenderness around 
the shoulder and aches, pain and tenderness throughout the 
range of motion.  Flexion and abduction were limited to 140 
degrees, and internal and external rotation were limited to 
80 degrees.  The veteran had good strength in his rotator 
cuff muscles and although it was awkward and painful for him 
to use his shoulder, no other signs of instability, deformity 
or atrophy were identified.  X-rays were suggestive of early 
minimal degenerative arthritic changes of the right 
acromioclavicular and shoulder joints. 

In November 2000, the veteran was seen in the rheumatology 
outpatient clinic for further evaluation of his right 
shoulder pain.  On physical examination, there was no 
swelling of the right shoulder but abduction and internal 
rotation were noted to be limited by pain to 40 and 30 
degrees respectively.  On follow up in December 2000, the 
veteran was unable to lift his right arm above his head 
secondary to pain and external rotation was limited to 40 
degrees passively.  The veteran received a steroid injection 
in the right shoulder.  

Subsequently, the veteran underwent a physical therapy 
consultation in March 2001.  At that time, active range of 
motion revealed right shoulder flexion of 110 degrees, and 
right shoulder abduction of 90 degrees.  X-rays were also 
taken in March 2001 and the impression was "unremarkable 
right shoulder."  The veteran subsequently attended physical 
therapy twice in April 2001.  

Considering the medical evidence of the severity of the 
residuals of the veteran's right shoulder disability, the 
Board finds that the impairment shown more nearly 
approximates a 20 percent evaluation.  The veteran's right 
shoulder disability is currently evaluated under Diagnostic 
Code 5203.  A 20 percent rating under Diagnostic Code 5203 
requires nonunion with loose movement or dislocation of the 
clavicle or scapula.  The medical evidence of record does not 
support a finding of either of these conditions; however, 
pursuant to Diagnostic Code 5201, limitation of motion of the 
arm at shoulder level warrants a 20 percent rating.  The 
medical evidence of record indicates that the veteran has 
limitation of function equivalent to limitation of motion of 
the arm at shoulder level.  Therefore, the veteran is 
entitled to a 20 percent rating under Diagnostic Code 5201.

The Board notes that the veteran has X-ray findings of 
degenerative arthritis.  Diagnostic Code 5003 provides that 
if the veteran has X-ray findings suggestive of arthritis, 
such findings are to be rated on the basis of limitation of 
motion for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  As previously discussed, the severity 
of the veteran's right shoulder disability warrants a 20 
percent rating under Diagnostic Code 5201 based on limitation 
of motion.  Pursuant to Diagnostic Code 5003, ratings based 
on X-ray findings are not to be combined with ratings based 
on limitation of motion and consequently, an additional 
rating for X-ray findings of arthritis would be 
inappropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A rating in excess of 20 percent is not warranted.  Such a 
rating would require that the veteran's right shoulder 
disability meet the criteria for a 30 percent rating under 
Diagnostic Code 5201 which requires limitation of the motion 
of the arm midway between side and shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  While the Board recognizes 
that in November 2000, abduction was limited to 40 degrees, 
this appears to be an anomaly as the vast majority of the 
veteran's recorded ranges of motion relating to flexion and 
abduction do not indicate loss of motion beyond shoulder 
level.  This is especially true since the most recent range 
of motion measurements of record indicate that flexion is 
greater than shoulder level and abduction is at shoulder 
level.  The Board finds that the veteran's limitation of 
motion more nearly approximates a 20 percent evaluation under 
Diagnostic Code 5201.  

The Board further notes that additional compensation is 
potentially available for functional loss due to pain and has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
interpreted in Deluca, supra.  Upon VA examination in March 
2000, the veteran had significant subjective complaints 
related to his right shoulder.  Pain on motion was clearly 
noted in the objective findings and although the veteran had 
good strength in his rotator cuff muscles, the examiner noted 
it was awkward and painful for the veteran to use his 
shoulder.  However, no other signs of instability, deformity 
or atrophy were identified.  The Board notes that the veteran 
is being compensated for limitation of motion at shoulder 
level, which is not demonstrated on the majority of the range 
of motion studies of record.  An even greater award based on 
functional loss is not supported by adequate pathology.  See 
38 C.F.R. § 4.40.  

The Board has considered all applicable Diagnostic Codes and 
38 C.F.R. §§  4.40, 4.45 and 4.59, and has determined that a 
20 percent rating is appropriate and a rating in excess of 20 
percent is not warranted.  Additionally, in evaluating the 
veteran's disability, the Board has specifically considered 
whether he is entitled to a staged rating.  See Fenderson, 
supra.  It is the Board's conclusion, however, that at no 
time since service connection was established has the 
veteran's disability been more than 20 percent disabling.  
Consequently, a staged rating is not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
In this case, although the veteran testified that there is 
industrial impairment as a result of his right shoulder 
disability, there is no objective evidence of marked 
interference with employment.  The Board notes that the 
veteran is currently working and has only missed two or three 
days of work due to his right shoulder.  Further, there is no 
indication that the veteran's right shoulder disability has 
required frequent periods of hospitalization.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC. 6-96 (1996).








ORDER

A 20 percent rating for postoperative residuals of right 
shoulder injury with acromioplasty is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

